Citation Nr: 1138191	
Decision Date: 10/13/11    Archive Date: 10/19/11

DOCKET NO.  07-13 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUE

1.  Entitlement to service connection for low back disability.

2.  Entitlement to service connection for hepatitis C.

3.  Entitlement to service connection for right knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran 



ATTORNEY FOR THE BOARD

J. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from September 1969 to September 1971.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in July 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

When this case was previously before the Board in December 2008, the Board reopened claims for service connection for a low back disability and hepatitis C.  The Board remanded each issue on appeal for additional development. 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The development requested by the Board's December 2008 remand was not fully completed.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand orders.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  It imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  Thus, in the present case additional development must be conducted.

The Board's December 2008 remand noted that a December 2006 VA examination report, and a March 2007 clarifying opinion, were made without benefit of relevant records of low back treatment and surgery from January 1977 to April 1977, and did not include acknowledgement of a letter received from a treating clinician in June 1974, in which the clinician wrote that he treated the Veteran for low back injuries in November 1971 (between two and three months after discharge from service) and December 1973, such injuries being characterized by symptoms at L4, L5, and L5-S1.  The Board's remand noted that this medical information had "never been considered by a VA examining physician in rendering a medical opinion (italics added)."  The Board's remand requested that VA obtain "[s]upplemental medical opinions from appropriate specialists" in connection with each of the Veteran's claims.  The remand instructions consistently refer to the examiners in plural, suggesting that a level of expertise was required that was unlikely to be found in any one specialist.  

A detailed VA examination was conducted in February 2009.  However, the corresponding report provides that it was conducted by a nurse of no identified specialty area or expertise.  Moreover, other than repeating the remand instructions, the examiner did not address the significance or relevance of, or indeed even review, the Veteran's post-service 1971 and 1973 medical treatment, as specifically requested by the Board's remand.

In addition, evidence in the claims file shows that an April 2010 supplemental statement of the case (SSOC), and a May 2010 letter form the Board, were each returned to VA with a notation that forwarding had expired.  

However, an April 2010 VA Report of General Information provides a second address for the Veteran.  A handwritten notation on a July 2010 letter from the Veteran's Senator provides a third address that is essentially the same street address as the second, but with a different city and zip code.  Finally, VACOLS provides a fourth address for the Veteran.  

In light of the foregoing, due process requires that the Veteran's correct address be confirmed, and that theApril 2010 SSOC and all subsequent correspondence be sent to his correct address as confirmed.  

Accordingly, the case is REMANDED for the following action:

1.  Confirm the Veteran's correct address with consideration of the second, third and fourth addresses identified above.  Thereafter, resend copies of the April 2010 SSOC and May 2010 letter from the Board to the Veteran at his confirmed correct address.

2.  Obtain supplemental medical opinions from appropriate specialists in connection with the Veteran's claims for service connection for low back disability, service connection for right knee disability, and service connection for hepatitis C.  The claims folders must be made available to the clinicians for review.

With respect to the Veteran's low back, the examiner must assume the occurrence of an incident in which the veteran was thrown from a tank during combat in Vietnam.  The examiner's report must specifically acknowledge review of a letter received from a treating clinician in June 1974, reflecting that the veteran was treated for pain in the area of L4, L5, and the sacrum, after injuries in November 1971 (less than three months after discharge from service) and December 1973.  Further, the examiner's report must acknowledge review of private treatment and surgery from January 1977 to April 1977, at which X-rays did not show back pathology, but a myelogram and an EMG did indicate significant spine pathology in the areas of L3, L4, and L5.

With respect to the claim for service connection for right knee disability, the incident in which the Veteran was thrown from a tank during combat in Vietnam should be presumed.

With respect to the claim for service connection for hepatitis C, the examiner may reach any conclusions he deems warranted by his review of the medical histories and other medical evidence in the claims files.  If the examiner finds any aspect of history as related by the Veteran medically or factually implausible, he should so state.  In this regard, the examiner's review should include the medical history provided by the Veteran at the January 2002 VA examination, and the Veteran's testimony at his May 2008 Board hearing at pages 8 to 10.  However, the examiner should fully state and explain the factual premises (including risk factors for hepatitis C that he believes occurred during service and after service) upon which his medical conclusions are based.

For each disability (low back, right knee, and hepatitis C), the reviewing examiner(s) should indicate the diagnosis for any current disability found, and opine whether it is at least as likely as not (whether there is a 50 percent or greater probability) that the disability began during service or is related to any incident of service.

Additional examinations of the Veteran should be scheduled only if deemed necessary to provide the requested opinions.

Each examiner is requested to provide a complete rationale for his or her opinion, as a matter of medical probability, based on his or her clinical experience, medical expertise, and established medical principles.

3.  Then, readjudicate the Veteran's claims.  If any benefit sought on appeal remains denied, send the Veteran and his representative an SSOC, and afford them an opportunity to respond.  The Veteran's SSOC must be sent to his confirmed correct address, to include any updated address received from the Veteran.  The case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


